DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 1/30/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019, 3/31/2020, 10/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with attorney James LaBarre (Reg. No. 28,632) on 4/14/21.
The application has been amended as follows:
Please replace Claim 1 with the following:
(Currently Amended) A system including a secure container, a 
processor and a memory, 
wherein the secure container comprises first and second 
private keys uniquely allocated to the secure 
container, 
wherein the memory comprises a first set of 
instructions that, when executed by the processor, 
cause said secure container to use the second private 
key to handle data in a second operating mode and to 
use the first private key to handle data in a first 
operating mode, 
wherein the memory comprises a second set of 
instructions that, when executed by the processor, 
cause said secure container to automatically clear the 
first private key in response to a request for enabling 
a software module in the second operating mode, wherein 
the secure container is configured to prevent the 
update of the first private key after its clearing and 
wherein the secure container is configured to 
automatically use the first operating mode [if] when the first 
private key has not been cleared and to automatically 
use the second operating mode [if] when the first private key 
has been cleared.
Please replace Claim 10 with the following:
10. (Currently Amended) A computer-implemented method for handling 
data in a secure container included in a system, 
wherein the secure container comprises first and second 
private keys uniquely allocated to the secure 
container, 
wherein the secure container is configured to use the 
first private key to handle said data in a first 
operating mode and to use the second private key to 
handle said data in a second operating mode, 
wherein the method comprises the step of automatically 
clearing the first private key in response to a request 
for enabling a software module (FM) in the second 
operating mode, 
wherein the method comprises the step of automatically 
using the first operating mode by the secure container 
[if] when the first private key has not been cleared and of 
automatically using the second operating mode by the 
secure container [if] when the first private key has been cleared, 
and wherein the secure container is configured to 
prevent the update of the first private key after its 
clearing.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 10, although the closest prior art of record (such as Leiserson et al., (US 10872175 B2), Lewis et al., (US 20150154031 A1), Barney et al., (US 20150143136 A1), and Ducharme et al., (US 20050182948 A1)) teaches A system including a secure container, a processor and a memory, wherein the secure container comprises private keys uniquely allocated container, wherein the secure container is configured to prevent the update of the first private key after its clearing.
However, none of the prior art, alone or in combination teaches wherein the memory comprises a first set of instructions that, when executed by the processor, cause said secure container to use the second private key to handle data in a second operating mode and to use the first private key to handle data in a first operating mode, wherein the memory comprises a second set of instructions that, when executed by the processor, cause said secure container to automatically clear the first private key in response to a request for enabling a software module in the second operating mode, and wherein the secure container is configured to automatically use the first operating mode when the first private key has not been cleared and to automatically use the second operating mode when the first private key has been cleared in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497